Title: To John Adams from John Marshall, 24 December 1800
From: Marshall, John
To: Adams, John



Sir
Decr. 24th 1800

I have been requested to make to you the application of Mr. DAmbrugeac to provide for him a passage to France. He says that he has not been furnishd with money by Genl. Toussaint for that object. I set out to wait on you but have been stopt til it is too late. As he wishes to set out tomorrow I communicate his request in writing. I do not pretend to express any opinion on the subject but think it my duty to lay the request before you.
With the most entire respect: / I remain Sir / your obedt. Servt.
J Marshall.